
	
		I
		111th CONGRESS
		1st Session
		H. R. 3038
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Civil Rights Act of 1991 with respect to the
		  application of such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for Wards Cove Workers
			 Act.
		2.AmendmentsSection 402 of the Civil Rights Act of 1991
			 (42 U.S.C. 1981 note) is amended—
			(1)in subsection (a)
			 by striking (a) In
			 General.—; and
			(2)by striking
			 subsection (b).
			3.Application and
			 construction
			(a)ApplicationFor
			 purposes of determining the application of the amendments made by the Civil
			 Rights Act of 1991, such amendments shall apply to a case that was subject to
			 section 402(b) of the Civil Rights Act of 1991 (as in effect on the day before
			 the date of enactment of this Act) in the same manner and to the same extent as
			 such amendments apply to any case brought under title VII of the
			 Civil Rights Act of 1964 (42 U.S.C.
			 2000e et seq.) that was not subject to section 402(b) of the Civil Rights Act
			 of 1991.
			(b)ConstructionNothing
			 in this Act shall be construed to alter, or shall be considered to be evidence
			 of, congressional intent regarding the application of such amendments to any
			 case that was not subject to section 402(b) of the Civil Rights Act of
			 1991.
			
